Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 3, 2014

                                       No. 04-14-00570-CR

                                       Shawn L. SANDERS,
                                            Appellant

                                                  v.

                                       The State of TEXAS,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR5452
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                              ORDER

        In accordance with this court’s opinion issued this date, this appeal is dismissed for lack of
jurisdiction.

       It is so ORDERED on September 3, 2014.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014August, 2014.

                                                   _____________________________
                                                   Keith E. Hottle, Clerk